Citation Nr: 1123838	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-35 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for dysthymia, currently evaluated as aggravated to a degree of 10 percent by service-connected disabilities.

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran had active service from March 1977 to July 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a claim for an increased evaluation for dysthymia, and denied a claim for TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A private medical statement in January 2011 states that the Veteran has posttraumatic stress disorder (PTSD) as a result of the trauma in service that resulted in the loss of the Veteran's eye.  The private medical statement and the arguments on behalf of the Veteran since that statement must be accepted as a claim for service connection for PTSD.  As the outcome of the claim for service connection for PTSD could affect the evaluation assigned for service connection dysthymia, and could affect the outcome of the claim for TDIU, the claims on appeal cannot be decided until the claim for service connection for PTSD is adjudicated.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the appealed claims, at this juncture, would be premature.  

The RO apparently interpreted the Veteran's claim for service connection for PTSD as a withdrawal of the claim for an increased evaluation for dysthymia.  The Board does not agree that the Veteran has withdrawn this claim.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current VA clinical records.  Ask the Veteran if he has received non-VA treatment for any service- connected disability.

2.  After current VA and non-VA clinical records are obtained, afford the Veteran VA psychiatric examinations as necessary to determine the nature and etiology of each psychiatric disorder present.  The claims folder and a copy of this Remand should be made available to the examiner(s) for review in connection with each examination.  The examiner(s) should review the service treatment records related to the Veteran's eye injury and obtain history from the Veteran.  Each examiner should indicate, in each examination report, that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report.  Then, the examiner(s) should address the following:

(a) Assign a diagnosis for each psychiatric disorder present.  
(b) State whether the Veteran meets the criteria for a diagnosis of PTSD.  
(c) If a diagnosis of PTSD is assigned, the examiner should state whether it at least as likely as not (50 percent or greater probability) that PTSD had its onset during the Veteran's active service, or as a result of any incident of service, to include an eye injury.  
(d) For each psychiatric disorder other than PTSD or dysthymia, the examiner should state whether it at least as likely as not (50 percent or greater probability) that the disorder its onset during the Veteran's active service, or as a result of any incident of service, to include an eye injury.  
(e)  For each psychiatric disorder which began during or as a result of the Veteran's service, or to the extent of aggravation of any psychiatric disorder as a result of service-connected disabilities, the examiner(s) should describe the Veteran's industrial impairment due to service-connected psychiatric disability.  The examiner(s) should describe the types of industrial tasks the Veteran remains able to perform despite service-connected psychiatric disability.

3.  After psychiatric examination is completed, afford the Veteran VA examination as necessary to determine the industrial impairment resulting from each service-connected disability.  The examiners should describe industrial tasks which would be impaired by the service-connected eye enucleation and by the laceration of the 4th and 5th fingers, right hand.  The examiner should be asked to provide an opinion as to the types of industrial capabilities the Veteran retains despite the service-connected disabilities.  

4.  If service connection for PTSD is not granted, afford the Veteran an opportunity to appeal that determination.  Then readjudicate each claim for which a substantive appeal has been perfected.  If any claim for which substantive appeal has been perfected remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



